Citation Nr: 0719512	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-20 167	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for left 
ulnar nerve damage, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased disability rating for other 
impairment of the left humerus, status-post total 
arthroplasty, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


FINDINGS OF FACT

1.  The veteran had active military service from January 1941 
to September 1944.  

2.  These claims come to the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania.  

3.  On June 5, 2007, the Board was notified by the Regional 
Office in Cleveland, Ohio that the veteran had died on March 
[redacted], 2007.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, a veteran's claim does not 
survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


